Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 1/6/2021 has been considered.
Claims 1-9, 11-20, 22-28 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 12-18, 22-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Appana et al. (U.S. Patent Publication No. 2015/0095225), in view of Hammad (WO Patent Publication No. WO2013082190A) and further in view of Scragg et al. (U.S Patent Publication No. 2011/0016041)

Regarding claims 1, 6, 12-14, 18, 22-25, 28, Appana teaches receiving, by a payment gateway computing system, a plurality of authorization request messages from 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019], The payment gateway 328 receives the authorization/payment request and also recognizes the presence of the multi-entity flag (or multi-entity authorization indicator)… The query may also include any other enrichment data elements or instructions (i.e., identifying the consumer wallet provider, a consumer wallet identifier such as an account number, and the like). The payment gateway 328 then logs the request and formats the authorization/payment request (or reformats the original authorization request) in the required standard defined for the SVA processor 332 that is associated with the SVA account number and/or the other data elements passed from the mapping database 330, Paragraph [0028], various pieces of information relating to a particular consumer acquired during one or more purchase transactions could be collected and/or stored by the gateway system, paragraph [0035-0036, 0042], merchant identifier, paragraph [0044]),
328then transmits the formatted (or reformatted) authorization/payment request to the appropriate SVA processor332, Paragraph [0028], the SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029])
receiving, by the payment gateway computing system, an authorization request message from a point of sale system merchant, wherein the authorization request message comprises information to identify the cardholder and a payment vehicle associated with a cardholder; (The query may also include any other enrichment data elements or instructions (i.e., identifying the consumer wallet provider, a consumer wallet identifier such as an account number, and the like), paragraph [0028]. 
for each of the plurality of authorization request messages, electronically communicating over the computer network, by the payment gateway computing system with a payment processor, via a payment transaction messaging in a predefined message format to receive authorization instructions, (the payment gateway 328then transmits the formatted (or reformatted) authorization/payment request to the appropriate SVA processor332, Paragraph [0028], he SVA processor 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029], See Fig. 3.
208 may facilitate communication and interaction between a variety of entities, including, for example, a number of different wallet providers 202 a-202 n and a number of different issuer processors 204 a-204 n (which may be associated with different issuer FIs and/or other issuers) to synchronize information regarding current account balances and/or availability of funds in order to authorize a purchase transaction, [18], the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019]).


Appana substantially discloses the claimed invention, however, does not explicitly disclose based on the cardholder identified by the new authorization request, upon determining, that the predetermined level of historical payment data associated with the cardholder has been cataloged; generating, by a processor of the payment qateway computinq system, a risk profile for the new authorization request message the payment transaction messaging comprises the risk profile contained within a 
Appana teaches transmitting, by the payment gateway computing system, formatted messages to one of the plurality of payment processors, (the gateway 328 can be leveraged to provide summary reports containing Key Performance Indicators (“KPIs”) or other information that can be distributed to the wallet providers and/or to the issuer FIs. For example, KPIs could be the number of transactions, the amount transacted, or the like information, Paragraph [0042] and the payment gateway then transmits 514 the reformatted disposition response message (which may be an approval message or a decline message) to the payment network for further processing, Paragraph [0052].
	However, Hammad teaches the credential status verification at 256 may include SCS transaction history verification, [0061].. a 'Credential' may also be updated through a process called History Authentication. For History Authentication, 'Non- 12 Authenticated' 'Credentials' may be updated to 'Authenticated' status if they meet the following criteria: At least X wallet transactions of >$Y USD have an approved authorization OR a cumulative value of >$Z USD have approved authorizations AND X days have passed since the above criteria was met, [0075].. TSGS may provide additional data elements available for review, TSGS provides robust, real-time authentication which includes not only history but predictive risk assessment, [126]..the client may generate and provide a fraud report form request, 7 e.g., 512, to a pay gateway server, e.g., 504a, [135]… the pay gateway server may obtain the user wallet activity record from the device, and may parse The pay gateway server may store, e.g., 315, the extracted fields and data values in a pay gateway database, the merchant server may forward the card authorization request to the pay gateway server using the provided address, upon receiving the card authorization request from the merchant server, the pay gateway server may invoke a component to provide one or more services associated with purchase transaction authorization. For example, the pay gateway server may invoke components for fraud prevention, loyalty and/or rewards. The pay gateway server may forward the card authorization request to a pay network server, for payment processing. For example, the pay gateway server may be able to select from payment networks, such as Visa, Mastercard, American Express, Paypal, etc., to process various types of transactions including, but not limited to: credit card, debit card, prepaid card, B2B and/or like transactions, [197]..the user's account may be linked to one or more issuer financial institutions ("issuers") (PROFILE), such as banking institutions, which issued the account(s) for the user. For example, such accounts may include, but not be limited to: credit card, debit card, prepaid card, checking, savings, money market, certificates of deposit, stored (cash) value accounts and/or the like. Issuer server(s), e.g., 1106a, of the issuer(s) may maintain details of the user's account(s). In some embodiments, a database, e.g., pay network database 1105b, may store details of the issuer server(s) associated with the issuer(s). In some embodiments, the pay network server may query a database, e.g., pay network database 1105b, for a network address of the issuer(s) server(s), for example by using a portion of a user payment card number, or a user ID (such as an email address) as a keyword for the  All SCWs may use Visa keys. In one implementation, the TSGS may verify SCW Embedded Fields. For 1 TSGS transactions (where the PEM=96) TSGS may need to verify that the values within the SCW match other part of the authorization message. Based on the outcome, the CAW Results Code (44.13) may be updated appropriately, [111]. Hammad also teaches TSGS may also utilize device fingerprinting data in real-time risk assessment/security protocol graduation for online and/or mobile transactions, [0044].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of Appana, to include the above limitations, as taught by Hammad, in order to improve the efficiency of communicating the purchase transaction request, and may also advantageously improve the privacy protections provided to the user and/or merchant, (Hammad, [196]).

Appana substantially discloses the claimed invention, however, does not explicitly disclose generating an issuer-specific risk profile for the new authorization request message by calculating the issuer-specific risk profile based on the historical payment data for a plurality of payment vehicles associated with the cardholder, an issuer of the payment vehicle, and the cardholder identified by the new authorization request according to a weighted formula specified by the issuer of the payment 332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029].
However, Scragg teaches risk factors can be customized by an issuer using a user interface, abstract, [37].. The issuer 50 may access the payment processing network 40 to update the cardholder information database 200(b) and rules database 200(c), [30], … a risk factor may be a variable transaction attribute, which is not necessarily present in every transaction. For example, transaction attributes can be derived from transactional fields of the transaction, such as transaction amount, merchant category, or transaction location. , [39], .. an overriding risk factor will only cause the rules it is associated with to be applied to a transaction, and prevent application of rules associated with other risk factors triggered in the transaction, …Risk factor 001 is triggered when a transaction value greater than $1000 is detected, and will intersect rules 1, 14, and 19 with the transaction, (weighted formula), the server computer 200(a) triggers certain risk factors associated with the account according to risk factor triggering conditions stored in the cardholder profile, and transaction data present in the payment request, [43, 50, 61-62], … the issuer 50 can determine which fraud rules apply when the risk factor is identified in a transaction request (issuer specific). For example, a “high dollar” risk factor can be associated with a rule which analyzes historical spending patterns of the consumer account, [44], see Fig. 5 for processing transaction after intersecting triggered risk factors with rules and rules match.


Regarding claims 2 and 15, Appana teaches the transaction information comprises a requested purchase amount, a date of purchase, and a time of purchase, [0044].

Regarding claims 3, 16, Appana teaches KPI indicators but does not specifically teach the risk profile comprises a score. However, Hammad teaches TSGS risk assessment may include rules configuration…Velocity and attribute anomalies (number of purchases during a specified timeframe, number of users using device during specified timeframe, number of transactions shipped to the same addresses, etc.), other (third party data, calculations like distance between billing city and IP address, etc.).. Rules may be nested (if order > $400 and risk score > 80 then decline else if order < $400 and risk score > 90 then decline, review, etc.). Rules may handle string, number, date values (e.g., later than May 1st 2011), relative date values (e.g., current date vs. enrollment date > 90 days), and use multiple list types (positive, negative, BINs, zip codes, merchants, etc.). Velocity/anomaly rules may include single attribute (e.g., single device ID seen more than xx times in x days), [164-165]. Scragg teaches issuer specific profile and score.

Regarding claims 4-5, 17, 26, specifically Appana teaches determining, by the payment gateway computing system, the transaction of the cardholder based on the historical Rules may be nested (if order > $400 and risk score > 80 then decline else if order < $400 and risk score > 90 then decline, review, etc.). Rules may handle string, number, date values (e.g., later than May 1st 2011), relative date values (e.g., current date vs. enrollment date > 90 days), and use multiple list types (positive, negative, BINs, zip codes, merchants, etc.). Velocity/anomaly rules may include single attribute (e.g., single device ID seen more than xx times in x days), [164-165]. 

Regarding claim 28, Appana teaches number of different payment vehicles utilized by the consumer for the plurality of authorization request, (disparate payment account systems of record for multi-channel payments made by a consumer., Paragraph [0012]), Hammad teaches the wallet application may rearrange the order in which different forms of payment 1736 are listed based on their acceptance level in that country, [241].

Claims 7-9, 11, 19-20, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Appana, Hammad and Scragg combination as applied to claims above and further in view of Katz et al. (WO Patent Publication No. 2015/191609).

Regarding claims 7-9, 11, 19-20, 27, the combination does not specifically teach the historical payment data comprises transactional information from online gaming transactions, the historical payment data comprises transactional information from lottery transactions, the risk profile is based on a number of different payment vehicles utilized by the cardholder for transactions with betting-related merchant, the risk profile is further based on whether the cardholder is identified in a third party database that includes a list of problem gamers.
However, Katz teaches a device fingerprint, page 5 and a list of gamblers who have failed to comply with their respective account restrictions, pages16-17. 
It would have been obvious to one with ordinary skill in the art before the effective filing date, to modify the method of combination, to include the above limitations, as taught by Katz, in order to determine trustworthiness of the account information.




Response to Arguments

Pertaining to U.S.C. 103 rejection
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach “historical payment data including payment data for at least one additional payment vehicle associated with the cardholder and issued by an additional issuer other than the issuer of the payment vehicle” as amended and “calculating the issuer-specific risk profile based on the historical payment data for a plurality of payment vehicles according to a weighted formula specified by the issuer of the payment vehicle”.
Examiner does not agree. Appana, Scragg and Hammad in combination teach the above limitations. Appana teaches a gateway 208 may facilitate communication and interaction between a variety of entities, including, for example, a number of different wallet providers 202 a-202 n and a number of different issuer processors 204 a-204 n (which may be associated with different issuer FIs and/or other issuers) to synchronize information regarding current account balances and/or availability of funds in order to authorize a purchase transaction, [18], the issuer processor 114 and the wallet provider 110, using features disclosed herein, are able to synchronize the consumer's or account holder's account balances and available funds to determine if a transaction should be authorized, [0017], The databases 210 a to 210 n may also store multi-entity flag information associated with consumer accounts that require gateway processing, paragraph [0019]), (historical payment data for at least one additional payment vehicle associated with the cardholder and issued by an additional issuer).
332 receives the formatted authorization/payment request and applies standard business and processing rules to make a determination concerning authorization or not, paragraph [0029].
Examiner turns to Scragg to teach risk factors can be customized by an issuer using a user interface, abstract, [37].. The issuer 50 may access the payment processing network 40 to update the cardholder information database 200(b) and rules database 200(c), [30], … a risk factor may be a variable transaction attribute, which is not necessarily present in every transaction. For example, transaction attributes can be derived from transactional fields of the transaction, such as transaction amount, merchant category, or transaction location. , [39], .. an overriding risk factor will only cause the rules if it is associated with to be applied to a transaction, and prevent application of rules associated with other risk factors triggered in the transaction, …Risk factor 001 is triggered when a transaction value greater than $1000 is detected, and will intersect rules 1, 14, and 19 with the transaction, (weighted formula), the server computer 200(a) triggers certain risk factors associated with the account according to risk factor triggering conditions stored in the cardholder profile, and transaction data present in the payment request, [43, 50, 61-62], … the issuer 50 can determine which fraud rules apply when the risk factor is identified in a transaction request (issuer specific). For example, a “high dollar” risk factor can be associated with a rule which analyzes historical spending patterns of the consumer account, [44], see Fig. 5 for processing transaction after intersecting triggered risk factors with rules and rules match. Examiner notes that the “weighted formula” is a broad definition of the formula and it is interpreted to be defining a “high dollar” risk factor for transactions greater than $1000, as the associated consumer account is historically tied to high transaction amounts, see also Fig.4B.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627  


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627